07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0083
                                                                           ri   r


                                                                        JUL 27 2021
                                                                      Bowen Greenwood
IN THE MATTER OF:                                                   Clerk of Supreme Couri
                                                                       State of Montana


 M.L.W., J.R.W., and E.R.W.,                                        ORDER

             Youths in Need of Care.




       Counsel for the appellant mother of M.L.W.,J.R.W., and E.R.W. filed a motion and
brief asking to be allowed to withdraw from this appeal on grounds that counsel has been
unable to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,
and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted
time to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this         day of July, 2021.



                                                               chief Justice
/‘
 4,4,4_




LJ,•/%/PZ

/94 /0 44,